Exhibit 10.1

 

LOGO [g285878g0107001008130.jpg]

150 Second Street, 1st Floor

Cambridge Massachusetts 02141

TEL 617.418.2200

FAX 617.418.2201

January 5, 2017    

Troy Cox

464 Tehama Street

San Francisco, CA 94103

 

Re: Employment with Foundation Medicine, Inc.

Dear Troy:

On behalf of Foundation Medicine, Inc. (“Foundation Medicine” or “the Company”),
I am very pleased to offer you the position of Chief Executive Officer.

The terms of your position with the Company are as set forth below in this
letter agreement (“Agreement”):

1.    Position and Start Date. Your position at the Company will be as Chief
Executive Officer (“CEO”). As CEO, you shall have supervision and control over
and responsibility for the day-to-day business and affairs of the Company and
shall have such other powers and duties as may from time to time be prescribed
by the Board of Directors of the Company (the “Board”). For so long as you serve
as CEO, the Company shall nominate you for election to the Board by the
Company’s shareholders. Upon the ending of your employment as CEO, you shall
immediately resign from the Board as well as from any other position(s) to which
you were elected or appointed in connection with your position as CEO. You will
begin your employment with the Company no later than February 6, 2017. For
purposes of this Agreement, the actual first date of your employment shall be
the “Start Date”.

 

  2. Compensation and Related Matters.

a.    Base Salary. You will be paid on a salary basis at a rate of $21,153.85
per bi-weekly pay period, representing payment for all hours worked by you for
Foundation Medicine, equivalent to an annualized base salary of approximately
$550,000 (“Base Salary”). The Base Salary will be paid in accordance with
Foundation Medicine’s standard payroll practices and subject to customary
deductions and withholdings as required by law. You will be eligible to
participate in annual merit salary increases, in the discretion of the Board or
the Compensation Committee of the Board (the “Compensation Committee”), in
accordance with the Company’s compensation practices. To be eligible for a merit
increase, you must be employed by September 30 of the previous year.



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 2

 

  a. Performance Incentives.

 

  i. Annual Bonus. You will be eligible to participate in the Company’s annual
performance incentive program, subject to its terms and conditions and at the
discretion of the Company’s Board, with the potential to earn incentive
compensation equivalent to a target of 70% of your then annual Base Salary
(“Annual Performance Incentive Target”). The performance incentive is based upon
the achievement of Company performance, department performance, and individual
performance objectives. The Company may also increase the Annual Performance
Incentive Target in connection with a promotion and otherwise in its discretion.
Except in connection with the payment to you of a Severance Payment, you must be
employed by the Company at the time a performance incentive is paid to earn any
part of an incentive.

 

  ii. Annual Equity Incentive. You will be eligible for annual equity awards
under the Company’s equity compensation plan. The CEO’s annual award is
currently in the range of an aggregate value of $1,000,000-$2,000,000 subject to
vesting, provided and notwithstanding the foregoing, the equity award(s) shall
be determined at the complete and total discretion of the Compensation
Committee.

 

  b. Expenses. The Company will reimburse your expenses related to your work in
accordance with the Company’s expense reimbursement policy.

 

  c. Restricted Stock Units. Subject to approval by the Board of Directors or a
committee thereof, as may be required by the Company’s applicable governance
rules, you will be granted an equity award of Restricted Stock Units (“RSUs”)
with an aggregate value of $4,750,000 (“Equity Award”). The number of RSUs to be
granted as part of the Equity Award will be calculated based on the 30-day
average closing price of Foundation Medicine common stock preceding the Start
Date. The effective date for the grant will be the Start Date (“Equity Grant
Date”). The Equity Award will vest over a four-year period as follows: 25% will
vest on the first anniversary of the Equity Grant Date, and an additional 6.25%
will vest on the first day of each subsequent quarter thereafter until 100% of
the RSUs have vested. As a condition to receiving each portion of the Equity
Award, you must be an employee of Foundation Medicine as of the relevant vesting
date and without any prior interruption of service. The Equity Award will be
governed by a restricted stock unit award agreement that will not conflict with
this Agreement but will be in the standard form approved by Foundation
Medicine’s Board of Directors and shareholders, and will be subject to the
provisions of Foundation Medicine’s then-current stock incentive plan (together
with any other incentive equity plan(s), as may be amended from time to time,
any associated award agreements, the “Equity Documents”).



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 3

 

  d. Other Benefits. As a regular, full-time employee, you will be eligible to
participate in the employee benefit program that Foundation Medicine offers to
its employees in comparable positions, which currently include Health, Dental,
Life and Disability Insurance, matching 401(k) Plan, and Sick Time, subject to
plan terms and generally applicable Foundation Medicine policies. You will be
also be entitled to accrue up to fifteen (15) days of vacation each calendar
year and to such other holidays as Foundation Medicine recognizes for employees
having comparable responsibilities and duties. For any calendar year in which
you are employed with the Company for only a portion of such year, the vacation
time will be pro-rated. Notwithstanding the foregoing, however, you will be
entitled to take a one week sabbatical in 2017 which will be in addition to your
regular vacation days. Descriptions of the Company’s benefits will be available
upon request. The Company retains the right to amend, modify, or cancel any
benefits program. Where a particular benefit is subject to a formal plan (for
example, medical insurance or 401(k)), eligibility to participate in and receive
any particular benefit is governed solely by the applicable plan document.

 

  e. Sign-on bonus. You will receive a one-time payment of $324,000 (less
required withholdings) within 30 days of the Start Date (“Payment Date”). If you
resign from Foundation Medicine other than for Good Reason (defined below)
within one (1) year of the Payment Date, or you are terminated by Foundation
Medicine for Cause (defined below) within one (1) year of the Payment Date, you
are required to repay Foundation Medicine for the total amount of the sign-on
bonus within one week of your termination date, and to the maximum extent
permitted by applicable law, you hereby authorize Foundation Medicine to deduct
as a valid set-off of wages, any sign-on bonus owed to Foundation Medicine from
your final wages and any accrued and unused vacation pay, any performance
bonus/incentive compensation, outstanding expense report, and/or any other
payments or compensation otherwise owed to you by Foundation Medicine.

3.    Living Assistance Allowance and Relocation Assistance. As a material
condition of your employment, you are required to relocate to the greater Boston
area within three months of the Start Date, unless a later date is expressly
authorized by the Board. For purposes of this Agreement, the actual date of your
relocation shall be the “Relocation Date”. During the period between the Start
Date and the Relocation Date (the “Pre-Relocation Period”), (i) you shall spend
at least 85% of your working time at the Company’s office in Cambridge,
Massachusetts (exclusive of Foundation Medicine business travel) and (ii) the
Company will reimburse you, in accordance with the Company’s expense
reimbursement policy, for apartment or hotel payments and



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 4

 

associated utilities (“Living Assistance Allowance”) of up to $5,000 per month.
In addition to the Living Assistance Allowance, during the Pre-Relocation Period
the Company shall reimburse you, in accordance with the Company’s reimbursement
policy, for travel between Boston and San Francisco. If the Relocation Date
occurs within three months of the Start Date, the Company shall reimburse you
for actual relocation expenses incurred and substantiated up to a maximum of
$100,000 (“Relocation Assistance”). The Relocation Assistance shall be paid in a
lump sum payment within ten days of the Company’s receipt of final documented
expenses (which you agree to submit promptly but in no later than November 30,
2017). If you resign from Foundation Medicine other than for Good Reason
(defined below) within eighteen (18) months of receiving Relocation Assistance
(“Relocation Payment Date”), or you are terminated by Foundation Medicine for
Cause (defined below) within eighteen (18) months of the Relocation Payment
Date, you are required to repay Foundation Medicine for the total amount of the
Relocation Assistance within one week of your termination date, and to the
maximum extent permitted by applicable law, you hereby authorize Foundation
Medicine to deduct as a valid set-off of wages, any Relocation Assistance owed
to Foundation Medicine from your final wages and any accrued and unused vacation
pay, any performance bonus/incentive compensation, outstanding expense report,
and/or any other payments or compensation otherwise owed to you by Foundation
Medicine. The Company will determine in its reasonable, good faith judgment
what, if any, of your reimbursed amounts pursuant to this Section 3 are for
nondeductible expenses in accordance with applicable law and will comply with
associated withholding and tax reporting obligations.

4.    At-Will Employment. Your employment at all times shall remain “at will,”
meaning that either you or the Company may terminate the employment relationship
at any time, for any lawful reason, with or without cause.

5.    Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement. As part of your employment with Foundation Medicine, you will be
exposed to, and provided with, valuable confidential and/or trade secret
information concerning Foundation Medicine and its present and future business
plans and operations. As a result, in order to protect Foundation Medicine’s
substantial investment of time and money in the creation and maintaining of its
confidential information and good-will with its customers, clients, and
collaborators, your offer of employment is contingent upon your signing the
Company’s Employee Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement (the “Restrictive Covenant Agreement”), a copy of which is
attached to this Agreement as Exhibit A and your continued willingness to abide
by its terms.

By the same token, Foundation Medicine expects you to abide by and honor the
terms of any agreements you may have with your present or prior employers. By
signing below, you represent that you are not subject to any agreements which
might restrict your conduct at the Company, and that you understand that if you
become aware at any time



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 5

 

during your employment with the Company that you are subject to any agreements
which might restrict your activities at Foundation Medicine, you are required to
immediately inform the Company’s General Counsel of the existence of such
agreements. In the event of an irresolvable conflict, your employment by
Foundation Medicine could be subject to termination and such termination would
be deemed a for “Cause” termination for purposes of this Agreement and the
Equity Documents.

Also, just as Foundation Medicine regards the protection of our confidential
information as a matter of great importance, we also respect that you may have
an obligation to your present and/or prior employers to safeguard the
confidential information of those companies. Foundation Medicine respects these
obligations, and expects you to honor them as well. To that end, we expect that
you have not taken any documents or other confidential information from your
employer. Further, we want to make it perfectly clear you should not bring with
you to Foundation Medicine, or use in the performance of your duties for our
Company, any proprietary business or technical information, materials or
documents of a former employer, or otherwise disclose or use any former
employer’s confidential information.

6.    Work Authorization. This offer of employment is contingent on you being
legally authorized to work in the United States, and you will need to complete
an I-9 Employment Verification Form no later than your first day of work.

7.    Termination of Employment.

a.    Severance Payments. Without otherwise limiting the “at will” nature of
your employment if: (i) your employment is terminated by the Company without
Cause at any time, or (ii) within eighteen (18) months following a Change in
Control you terminate your employment with the Company for Good Reason in
accordance with the Good Reason Process, and, in either event, you enter into,
do not revoke, and comply with a Release, the Company shall pay or provide you
with: (a) Salary Continuation for eighteen (18) months following your
termination date (the “Salary Continuation Period”); (b) Health Care
Continuation during the Salary Continuation Period; and (c) a Performance
Incentive Payment equal to your current year Annual Performance Incentive
Target, prorated based on the length of time that you have been employed with
the Company during the calendar year in which your employment is terminated
(collectively, the “Severance Payments”); provided and notwithstanding the
foregoing, if your employment is terminated in connection with a Change in
Control and you immediately become reemployed by any direct or indirect
successor to the business or assets of the Company, the termination of your
employment upon the Change in Control shall not be considered a Termination
without Cause for purposes of this Agreement.

b.    Equity Acceleration. In the event that you become entitled to Severance
Payments at any time within eighteen (18) months following a Change in Control,
and you enter into, do not revoke, and comply with a Release, then all
outstanding unvested time-based equity-based compensation awards that have been
granted acceleration rights



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 6

 

and were granted to you under the Equity Documents prior to the Change in
Control shall become exercisable and vested in full, and all restrictions
thereon shall lapse, notwithstanding any vesting schedule or other provisions to
the contrary in the agreements evidencing such awards or in the underlying
equity plan, and the Company and you hereby agree that any agreements covering
such awards are hereby, and will be deemed to be, amended to give effect to this
provision.

c.    Non-Eligibility for Severance Payments or Equity Award Acceleration. For
the avoidance of doubt, you and the Company acknowledge that if your employment
is terminated: (i) by the Company for Cause, (ii) by you without Good Reason,
(iii) by you with Good Reason following a Change in Control but without
complying with the Good Reason Process, or (iv) as a result of your death or
disability, then, as a result of such termination, (w) you shall not be entitled
to Severance Payments, (x) you shall be entitled to receive only base salary
earned plus accrued but unused vacation pay through the date of termination,
(y) the unvested portion of your Equity Awards will not accelerate, and (z) your
Equity Awards shall expire or be forfeited in accordance with the terms of the
Equity Documents.

8.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

“Company” means Foundation Medicine, Inc., and its successors and assigns.

“Cause” means one or more of the following events: (i) your conviction of, or
the entry of a pleading of guilty or nolo contendere to, any crime involving
(A) fraud or embezzlement, or (B) any felony; (ii) your willful failure to
perform (other than by reason of disability), or gross negligence in the
performance of, your duties and responsibilities as set forth in your job
description; (iii) a material breach by you of any provision of this Agreement,
the Restrictive Covenant Agreement, or any of the other agreements you have with
the Company; or (iv) material fraudulent conduct by you with respect to the
Company. Notwithstanding the foregoing, in no event shall “Cause” be deemed to
exist unless you have been given an opportunity to be heard by the Board and a
reasonable opportunity to cure the circumstances that give rise to Cause if
doing so is reasonable.

“Change in Control” shall mean:

a.    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 7

 

outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

b.    the date when a majority of the members of the Board of Directors of the
Company is replaced by individuals who, prior to their election, or nomination
for election by the Company’s shareholders, were not approved by a majority of
the members of the Board of Directors in existence on the date immediately prior
to such election, appointment or nomination (excluding any individuals nominated
by any member of the Investor Group (as defined in that certain Investor Rights
Agreement, dated as of January 11, 2015 (as amended from time to time), by and
among the Company, Roche Holdings, Inc. and certain other stockholders of the
Company named therein (the “Investor Rights Agreement”)) following the
occurrence of a Material Breach (as defined in the Investor Rights Agreement));
or

c.    the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company; or

d.    the consummation by any member of the Investor Group of any tender or
exchange offer, merger, consolidation, business combination or other similar
transaction involving the Company that results in the Investor Group
collectively owning all of the outstanding Voting Securities of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a), (i) solely as the result of
an acquisition of securities by the Company which, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
Voting Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (a); or (ii) as a result of Roche’s acquisition of Voting
Securities as provided under Section 4.03(a) and/or 4.04(b) of the Investor
Rights Agreement.



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 8

 

“Equity Award” means all incentive stock options, non-statutory stock options,
shares of restricted stock, restricted stock units or other incentive equity
awards in respect of shares of the Company’s equity securities that have been or
will be granted to you by the Company.

“Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events in
connection with a Change in Control:

(i)    a material diminution in your responsibilities, authority or duties;

(ii)    a material diminution in your Base Salary, except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;

(iii)     your principal work location is moved to a principal work location
that is located more than fifty (50) miles from the work location at which you
were principally working as of the effective date of the Change in Control; or

(iv)    the material breach of this Agreement by the Company.

“Good Reason Process” means that (i) you reasonably determine that a Good Reason
condition has occurred, (ii) you notify the Company in writing of the first
occurrence of the Good Reason condition within sixty (60) days of the first
occurrence of such condition, (iii) you cooperate in good faith with the
Company’s efforts (if such efforts are taken) for a period of not less than
thirty (30) days following such notice (the “Cure Period”) to remedy the Good
Reason condition, (iv) notwithstanding such efforts a material element of at
least one Good Reason condition continues to exist, and (v) you terminate your
employment within sixty (60) days after the end of the Cure Period. If the
Company claims in a written notice to you to have fully cured the Good Reason
condition during the Cure Period, and you have not contested the cure within
sixty (60) days after receiving such notice, Good Reason shall be deemed not to
have occurred. The Company’s success at curing a Good Reason condition shall not
bar or preclude your right to notify the Company of the occurrence of another
Good Reason condition and to proceed with the Good Reason Process.

“Health Care Continuation” means that if you are participating in the Company’s
group health plan immediately prior to the date of your termination, then
subject to your timely election and eligibility for benefits under the law known
as COBRA, and any law that is the successor to COBRA, the Company shall continue
to pay the employer portion of your health benefits until the earlier of the end
of the Salary Continuation Period and the date you become re-employed or
otherwise ineligible for COBRA.



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 9

 

“Release” shall mean a separation agreement in a form prescribed by the Company
that includes, without limitation, (i) a general release of claims and
non-disparagement covenant, both in favor of the Company and related persons and
entities, (ii) reaffirmation of your obligations under the Employee Agreement,
the terms of which will be incorporated by reference into the Release, and
(iii) a provision stating that, if you breach any of the material provisions of
Release, in addition to all other rights and remedies, the Company shall have
the right to receive reimbursement for, or to terminate or cease payment of,
Severance Payments paid or payable to you.

“Salary Continuation” means that the Company shall continue to pay you your base
salary at the rate in effect on the date of termination during the Salary
Continuation Period. The first payment of Salary Continuation shall be paid
within sixty (60) days after the date of termination and shall be made on the
Company’s regular payroll dates; provided, however, that if the sixty (60) day
period begins in one calendar year and ends in a second calendar year, the first
payment of Salary Continuation shall be paid in the second calendar year. In the
event you miss one or more regular payroll periods between the date of
termination and the first Salary Continuation payment, the first Salary
Continuation payment shall include a “catch up” payment of accrued but unpaid
Salary Continuation payments.

9.    Section 409A Compliance. To the extent that any Severance Payments or
other benefits to you constitute “non-qualified deferred compensation” under
Section 409A of the Internal Revenue Code of 1986 (as amended or replaced)
(the “Code”), then such Severance Payments or benefits shall begin only upon or
after the date of your “separation from service” (within the meaning of Section
409A of the Code), which may occur on or after the date of the termination of
your employment. Neither the Company nor you shall have the right to accelerate
or defer the delivery of any such payments except to the extent specifically
permitted or required by Section 409A. Anything to the contrary notwithstanding,
if at the time of your separation from service within the meaning of Section
409A of the Code, the Company determines that you are a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that you become entitled to under this Agreement on
account of your separation from service would be considered deferred
compensation otherwise subject to the twenty percent (20%) additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
(6) months and one day after your separation from service, or (ii) your death.
If any such delayed cash payment is otherwise payable on an installment basis,
the first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six (6)-month period but for the application
of this provision, and the balance of the installments shall be payable in
accordance with their original schedule. The determination of whether and when
your “separation from service” from the Company has occurred shall be made in a
manner consistent with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-l(h). Solely for purposes of this Section, “Company”
shall include all persons with whom the Company would be considered a single
employer under Sections 414(b) and 414(c) of the Code.



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 10

 

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by you during the time
periods set forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses). Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

The parties intend that this Agreement will be administered in accordance with
Section 409A. To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A. Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A and all related rules and
regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party. The Company shall have no liability to
you or to any other person if any provisions of this Agreement that are intended
to be exempt from or compliant with Section 409A are not so exempt or compliant.

10.    Section 280G Limitation.

(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of the Severance Payments, and any additional compensation,
payment or distribution by the Company to or for the benefit of you, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (the “Total Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:

(i)    If the Total Severance Payments, reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
payable by you on the amount of the Total Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount, you
shall be entitled to the full benefits payable under this Agreement.

(ii)    If the Threshold Amount is less than (x) the Total Severance Payments,
but greater than (y) the Total Severance Payments reduced by the sum of (1) the
Excise



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 11

 

Tax and (2) the total of the Federal, state, and local income and employment
taxes on the amount of the Total Severance Payments which are in excess of the
Threshold Amount, then the Total Severance Payments shall be reduced (but not
below zero) to the extent necessary so that the sum of all Total Severance
Payments shall not exceed the Threshold Amount. In such event, the Total
Severance Payments shall be reduced in the following order: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits. To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

(b)    For the purposes of this Section 10, “Threshold Amount” shall mean three
times the your “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by you with respect to such excise tax.

(c)    The determination as to which of the alternative provisions of Section
10(a) shall apply to you shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and you within fifteen
(15) business days of the termination date, if applicable, or at such earlier
time as is reasonably requested by the Company or you. For purposes of
determining which of the alternative provisions of Section 10(a) shall apply,
you shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of your
residence on the date of termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. Any determination by the Accounting Firm shall be binding upon the
Company and you.

11.    Litigation and Regulatory Cooperation. During and after your employment,
you agree to cooperate fully with the Company in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company. Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after your employment, you also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while you were employed by the Company. The Company
shall reimburse you for any reasonable out-of-pocket expenses incurred in
connection with your performance of obligations pursuant to this Section 11.



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 12

 

12.    Relief. If you breach, or propose to breach, any portion of this
Agreement, including any of the provisions of the Restrictive Covenant
Agreement, or, if applicable, the Release Agreement, the Company shall be
entitled, in addition to all other remedies that it may have, to an injunction
or other appropriate equitable relief to restrain any such breach, and, if
applicable, the Company shall have the right to suspend or terminate payment of
the Severance Payments or any other payments, benefits and or accelerated
vesting pursuant to Section 7 of this Agreement. Such suspension or termination
shall not limit the Company’s other options with respect to relief for such
breach and shall not relieve you of duties under this Agreement, the Restrictive
Covenant Agreement, the Equity Documents or the Release Agreement.

13.    Miscellaneous.

a.    This Agreement, including the Restrictive Covenant Agreement and the
Equity Documents constitute the entire agreement as to your employment
relationship with the Company and will supersede any prior agreements or
understandings, whether in writing or oral.

b.    This Agreement shall remain in effect if you are transferred, promoted, or
reassigned to work in functions other than your current functions at the
Company. Your obligations under this Agreement shall survive the termination of
your employment with the Company regardless of the manner or the reasons for
such termination.

c.    This Agreement may not be modified or amended unless agreed to in writing
by you and an expressly authorized representative of the Company.

d.    No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

e.    All forms of compensation referred to in this Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law.

f.    This Agreement shall inure to the benefit of, and be binding upon, the
Company and you, and our respective heirs, legal representatives, successors and
assigns. This Agreement may be assigned by the Company without your consent to
any successor entity in the event of a merger, acquisition, change of control,
or sale of all or substantially all of the business or assets of the Company.
“Foundation Medicine” and “Company” shall also mean any such successor entity as
the context requires.



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 13

 

g.    The resolution of any disputes as to the meaning, effect, performance or
validity of this Agreement, the Restrictive Covenant Agreement or arising out
of, related to, or in any way connected with your employment with the Company or
any other relationship between you and the Company will be governed by the law
of the Commonwealth of Massachusetts, excluding laws relating to conflicts or
choice of law. Any dispute arising under this Agreement, except those under the
Restricted Covenant Agreement, shall be resolved exclusively by arbitration
conducted before a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association in effect at the time
such arbitration is conducted. All hearings shall be held in Boston,
Massachusetts. Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. The parties shall bear equally the
costs of arbitration, including the costs of the arbitrator.

h.    If any portion or provision of this Agreement shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision
hereof shall be valid and enforceable to the fullest extent permitted by law.

i.    The Company shall reimburse you for your reasonable and documented
attorney’s fees associated with the negotiation and review of this Agreement up
to $15,000.

j.    This Agreement may be executed in two counterparts, each of which shall be
an original and all of which together shall constitute one and the same
instrument.

Troy, I look forward to you joining the Company. If you have further questions
or require additional information, please feel free to contact me.

 

Sincerely, FOUNDATION MEDICINE, INC.

/s/ Alexis Borisy

By:   Alexis Borisy Title:   Chairman, Board of Directors

Please confirm your acceptance of this offer by signing this letter and emailing
the signed letter to Alexis Borisy (alexis.borisy@thirdrockventures.com) or
Robert W. Hesslein (rhesslein@foundationmedicine.com) by close of business on
Thursday, January 5, 2017.



--------------------------------------------------------------------------------

Troy Cox

January 5, 2017

Page 14

 

YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT, INCLUDING EXHIBIT
A, AND UNDERSTAND AND AGREE TO ALL OF THE PROVISIONS IN THIS AGREEMENT AND ITS
EXHIBITS. 3 FACIMILE AND PDF SIGNATURES SHALL HAVE THE SAME LEGAL EFFECT AS
ORIGINALS.    

Accepted and agreed by:

 

/s/ Troy Cox

Employee Signature

 

Troy Cox

Date: 1/5/2017